IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1429
                            Filed November 17, 2022


IN THE INTEREST OF A.M.-G. and A.M.,
Minor Children,

P.M., Mother,
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Joseph G. Martin, Cedar Falls, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Kimberly S. Lange of the Public Defender’s Office, Waterloo, attorney and

guardian ad litem.



      Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                         2


SCHUMACHER, Judge.

          A mother appeals the termination of her parental rights.     She claims

termination is not in the best interests of the children and asks for a six-month

extension. We find termination is in the children’s best interests. Additionally, a

six-month extension in not warranted on the facts in this record. We affirm.

I.        Background Facts & Proceedings

          The instant proceedings began in August 2020 after the Department of

Health and Human Services (DHHS) became aware of reports of the mother’s

failure to safely supervise her children, as well as the mother’s drug use.1 A.M.-

G., age three-and-a-half, and A.M., age two-and-a-half, were removed from their

mother’s custody and placed with their maternal grandmother, where they have

remained for the duration of the case.

          The mother was instructed to complete substance-abuse treatment, comply

with drug testing, complete a mental-health evaluation and fulfill any recommended

treatment, participate in Family Centered Services (FCS) and the SafeCare

curriculum, and consistently attend visits with the children. Little progress was

made on any of these goals. The mother completed a substance-abuse evaluation

in July 2021, which diagnosed her with cocaine use disorder—severe, cannabis

use disorder—severe, and opiate use disorder—severe, in sustained remission.

However, the mother did not complete any substance-abuse treatment. Nor did

she engage in mental-health treatment, despite self-disclosing to DHHS that she

suffered from bipolar disorder and schizophrenia. Visitation was also problematic



1    The mother was involved with DHHS in 2018 because of similar concerns.
                                           3


for the mother. Providers reported that the mother easily grew frustrated with the

children, failed to discipline them, failed to properly supervise them, and left

numerous hazards around the house, including loose pills and scissors within the

children’s reach. The mother completed only ten drug tests over eighteen months,

one of which was positive for cocaine and several of which were indicative of non-

human urine, resulting in presumptive positive results.

         The State petitioned to terminate the mother’s parental rights in December

2021. Following a hearing, the court granted the mother a six-month extension,

noting the mother’s spirited promises to improve her situation. Still the mother

struggled to make progress. Despite efforts to make visits more available, the

mother only participated in about thirteen of twenty-six visits since February.

Similarly, she only participated in five of thirteen FCS meetings and three of six

SafeCare classes. She tested positive for cocaine on May 28, 2022, the day after

her most recent child’s birth, and admitted to drug use during the pregnancy. 2

Hospital staff indicated she was not compliant with the mental-health medication

she purported to be taking at the time.

         The mother blames much of her continued struggles with sobriety and visits

on health problems she encountered since the February hearing, some of which

related to her pregnancy. While DHHS did not doubt the existence of some

medical issues, the mother never signed medical releases so DHHS could verify

the restrictions she claimed were in place. Her visits were held virtually in April

and May to accommodate the mother being placed on bedrest. Despite those



2   The new baby is not part of the instant appeal.
                                         4


accommodations, the mother still attended only five of fourteen offered visits during

those months. She completed a new substance-abuse evaluation on June 6,

which recommended inpatient treatment.3 The mother was referred to a facility at

the same time.

       A second termination hearing was held June 9. After hearing testimony

from the DHHS caseworker and the mother, the juvenile court terminated the

mother’s rights pursuant to Iowa Code sections 232.116(1)(h) and (l) (2022). The

mother subsequently moved to reconsider, which the court denied. The mother

appeals.4

II.    Standard of Review

       We review the termination of parental rights de novo. In re P.L., 778 N.W.2d

30, 40 (Iowa 2010). We generally review such proceedings using a three-step

analysis. Id. at 39. However, the mother does not contest that there is a statutory

ground for termination or whether permissive exceptions apply that could prevent

termination. See id. Thus, we need not discuss those steps. Id. at 40.

III.   Discussion

       The mother claims termination is not in the best interests of the children.

When considering the best interests of the children, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2).


3 The mother signed a limited release of information, informing DHS about the
occurrence of the evaluation and the recommendation for treatment, but omitting
her diagnoses.
4 The father’s parental rights were also terminated. He does not appeal.
                                         5


       We determine termination of the mother’s parental rights is in the children’s

best interests. The mother has made little discernable progress over the course

of the case. She has failed to complete substance-abuse treatment and has not

participated in mental-health treatment. Despite self-reporting she suffers from

bipolar disorder and schizophrenia, she was non-compliant with her medication

around the time of her most-recent child’s birth. The mother tested positive for

cocaine about two weeks prior to the termination hearing, which indicated use

while she was pregnant.         The mother’s substance-abuse and mental-health

present a real danger to the children. She has continued to struggle supervising

the children during visits.

       The children have been removed from the mother’s custody for about

twenty months—a substantial portion of their young lives.            The maternal

grandmother, the current placement, is a licensed adoptive home. See In re A.M.,

843 N.W.2d 100, 112 (Iowa 2014).          Waiting for the mother to resolve her

substance-abuse issues is not in the children’s best interests. See P.L., 778

N.W.2d at 41 (“It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping that someday a parent will learn to be a parent and be able to provide a

stable home for the child.”).

       The mother also requests a six-month extension, contending she could

enter inpatient treatment without harming the children by continuing their

placement with their maternal grandmother. She also blames the lack of progress

she has made thus far on health issues. Juvenile courts may grant a six-month

extension to proceedings when there is a basis to believe “the need for removal of
                                          6


the child from the child’s home will no longer exist at the end of the additional six-

month period.” Iowa Code § 232.104(2)(b).

       The juvenile court properly denied the six-month extension. First, as noted

above, the mother has made very little progress over the proceeding twenty

months. While she blames medical issues have hindered her progress, those

issues only arose after the February 2022 hearing in which the court granted a six-

month extension. She cannot explain her lack of participation or progress prior to

that hearing. And DHHS made accommodations for those health issues, allowing

her to do virtual visits and offering at-home drug testing. The mother failed to

meaningfully utilize those options.

       Similarly, while the mother contends she will enter inpatient treatment soon,

she has failed to maintain her sobriety for the past four years of DHHS involvement.

She continued her drug use following the discovery of her most recent pregnancy

and the February hearing that provided a six-month extension. See In re A.B., 815

N.W.2d 764, 778 (Iowa 2012) (explaining that a parent’s past conduct is indicative

of future behavior). Given her extensive history of non-participation in services,

her assurance to attend inpatient treatment at the time of the termination hearing

rings hollow. The mother had ample time to tackle her substance abuse issues,

but failed to do so. The juvenile court quoted the DHHS caseworker as aptly

describing the issue:

                [The mother] has spent a great deal of energy trying to prove
       her excuses for complying with treatment and testing. It remains very
       difficult to believe [her] as she has provided many explanations.
       When asked to provide facts and documentation she is not able to
       do so.
                                        7


      The mother’s assurances notwithstanding, nothing in the record suggests

the children could be safely returned to her custody in the next six-months. A six-

month extension is not appropriate in this case.

      AFFIRMED.